Citation Nr: 0732373	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for insomnia, claimed 
as secondary to the service connected right knee and left 
ankle disabilities.

3.  Entitlement to service connection a stomach disorder, 
claimed as secondary to medications prescribed for treatment 
of the service connected right knee and left ankle 
disabilities. 

4.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
outpatient dental treatment.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service connected right 
knee disability.

6.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with instability, currently rated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for right knee 
arthritis, currently rated as 10 percent disabling.

8.  Entitlement to an increased evaluation for left Achilles 
tendon repair, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990 and from August 1990 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

On July 17, 2007, a Central Office hearing was held before 
the undersigned.  A transcript of that hearing has been 
associated with the record on appeal.  At the hearing, the 
veteran submitted copies of private treatment records and a 
waiver of RO consideration of evidence.  

The issues on appeal included entitlement to service 
connection for a bladder disorder, claimed as secondary to 
the medications prescribed for treatment of the service 
connected right knee and left ankle disabilities.  However, 
during the July 17, 2007 hearing, the veteran clarified that 
he did not experience bladder impairment and that his claim 
was limited to entitlement to service connection for a 
stomach disorder, as identified on the title page of this 
decision.  Thus, the issue of entitlement to service 
connection for a bladder disorder is considered withdrawn and 
will not be a subject of the decision herein.  

The issues of entitlement to increased ratings for 
chondromalacia of the right knee with instability, right knee 
arthritis, and left Achilles tendon repair as well as 
entitlement to service connection for a left knee disorder, 
claimed as secondary to the service connected right knee 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The veteran does not currently have a heart disorder, 
insomnia, or a stomach disorder.

2.  The veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.


CONCLUSIONS OF LAW

1.  A heart disorder, insomnia, and a stomach disorder are 
not disorders which are proximately due to, the result of, or 
aggravated by service-connected right knee and left ankle 
disabilities or medication for the treatment of these 
disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).

2.  A dental disorder for compensation and treatment purposes 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

It is noted that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (which holds that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the claim of entitlement to service 
connection for a heart disorder, the Board notes that the 
veteran's service and post service medical records are silent 
with respect to findings of a heart disorder.  

The veteran's service medical records include a March 1990 
report of electrocardiographic (ECG) which shows sinus 
bradycardia, otherwise normal limits.  Similarly, post-
service medical records reflect that the veteran complained 
of chest pain in October 2002 and an ECG showed an 
abnormality.  It was recommended that the veteran seek 
follow-up treatment; however, there is no medical evidence of 
follow-up treatment for heart related complaints and the 
veteran testified during his July 2007 Central Office hearing 
that he did not seek such treatment.  

In this regard, it is noted that the term "disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1; 
see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, such as an abnormal test result or pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-
Benitez, 13 Vet. App. at 282.  An abnormal test result 
represents only a laboratory finding and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

The veteran also claims entitlement to service connection for 
insomnia, secondary to the service connected right knee and 
left ankle disabilities, and a stomach disorder, secondary to 
medications prescribed for treatment of the service connected 
right knee and left ankle disabilities.  The Board will limit 
its decision with respect to these issues accordingly.

Service connection shall be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, service connection is in effect for a right 
knee disorder and a left ankle disorder and the veteran has 
testified that he is prescribed medication for pain in 
connection with these disorders.

Service records, as a whole, provide evidence against these 
claims, failing to indicate that the veteran had complaints 
of or treatment for insomnia or stomach impairment in 
service.  The veteran's central theory is that a service 
connected disability has caused these disorders.  In order to 
address these claims, the Board must review carefully the 
post-service medical evidence.

A review of VA and private medical records reflects that the 
veteran has complained of stomach discomfort and his 
medications have been changed accordingly.  In addition, 
during his July 2007 Central Office hearing, the veteran 
testified that his insomnia is manifested by waking up a 
couple of times during the night due to pain.  He did not 
testify that he experiences wakefulness or difficulty falling 
asleep.  The veteran's post-service medical records are 
silent with respect to a diagnosis of insomnia or a stomach 
disorder and his July 2007 Central Office hearing testimony 
reflects that he has not been diagnosed with such disorders.  
These facts provide evidence against this claims and are 
found to outweigh the veteran's contentions that he has such 
disorders.

Accordingly, inasmuch as the medical evidence shows that the 
veteran does not presently have insomnia or a stomach 
disorder, the Board finds that the post-service medical 
evidence provides negative evidence against the veteran's 
claims for service connection for insomnia and a stomach 
disorder as secondary to his service connected right knee and 
left ankle disabilities or any medications prescribed for the 
treatment of these disorders.  

The Board acknowledges the veteran's contention that he has a 
heart disorder, insomnia, and a stomach disorder due to 
service or secondary to his service connected right knee and 
left ankle disorders and medication prescribed for the 
treatment for such service connected disorders.  However, 
although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  Simply stated, the veteran is not medically 
qualified to state that he currently has a heart disorder, 
insomnia, or a stomach disorder or that any such disorder is 
due to service or a service connected disability.  In any 
event, his statements are outweighed by the post-service 
medical record, which fails to indicate the disorders at 
issue. 

Additionally, the Board has reviewed the various 
prescriptions inserts which contain warnings of possible side 
effects submitted by the veteran regarding the relationship 
between his stomach impairment and the medication prescribed 
for his service connected disorders; however, this evidence 
is too general in nature to provide, alone, the necessary 
evidence to show that he has been diagnosed with a stomach 
disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The veteran's prescription inserts are analogous to 
medical treatise evidence.  Such evidence must provide more 
than speculative, generic statements not relevant to the 
veteran's claim and must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The evidence 
submitted by the veteran does not provide information 
specific to the facts of his case.  Therefore, the Board must 
conclude that this evidence does not show to any degree of 
specificity a diagnosis of a stomach disorder pertaining to 
the veteran.  

Upon consideration of the foregoing, the Board finds that 
service connection cannot be granted for the veteran's 
claimed heart disorder, insomnia, or stomach disorder because 
there is no current diagnosis of these disorders.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
heart disorder, insomnia, or a stomach disorder on a direct 
or secondary basis.  Thus, there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on these issues.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied as 
to the claims of entitlement to service connection for a 
heart disorder, insomnia, and a stomach disorder.  

With respect to the veteran claim for dental benefits, it is 
noted that dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 
38 C.F.R. § 3.381.  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).  The opinion would appear to suggest that a cracked 
tooth, in and of itself, would also not constitute dental 
trauma.

The veteran contends that he received dental treatment in 
service and has since experienced problems with chewing of 
food, speech/pronounciation, painful tooth ache, bleeding 
gums, loose and missing fillings, and medical costs as a 
result of dental visits.  During his July 2007 Central Office 
hearing, the veteran testified that he did not sustain any 
specific injuries to his mouth and that his dental treatment 
in service consisted of fillings for cavities.  

Initially, it is noted that there is no allegation or 
evidence that the veteran has a dental condition due to a 
combat wound.  There is also no evidence or allegation of 
dental trauma.  38 C.F.R. § 3.381(b).  Accordingly, the Board 
concludes that the claim for disability compensation for a 
dental disorder must be denied.

While the Board understands the veteran's contentions, 
overall, the evidence of record provides evidence against 
this claim, indicating a type of disorder excluded by VA 
regulations for treatment after service.

Upon consideration of the foregoing, the Board concludes that 
there is no allegation or evidence indicating that the 
veteran's current dental disorder is the result of combat 
wounds or other service trauma.  See 38 C.F.R. § 17.161(c).  
There is no evidence of record, nor does the veteran contend, 
that he was a prisoner of war.  See 38 C.F.R. § 17.161(d)(e).  
There is no evidence of record indicating that the veteran's 
dental disorder is aggravating a service connected 
disability.  See 38 C.F.R. § 17.161(g).  In addition, the 
veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation, he is not rated as 
100 percent disabled due to individual unemployability, nor 
is he a Chapter 31 vocational rehabilitation trainee.  See 
38 C.F.R. § 17.161(h)(i).

Inasmuch as the law in this case is dispositive, the claim 
for a dental disorder, including for the purposes of 
obtaining VA dental treatment, must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 
2002 and provided to the appellant prior to the March 2003 
rating decision on appeal with respect to the claims of 
entitlement to service connection for a heart disorder and 
insomnia and a letter dated in May 2005 and provided to the 
appellant prior to the July 2005 rating decision with respect 
to the claim of entitlement to service connection for a 
stomach disorder satisfy the duty to notify provisions as 
these letters discuss the criteria with respect to the 
appellant's claims for service connection.  Moreover, since 
the appellant's claims are being denied, no disability rating 
or effective date will be assigned.  Therefore, there can be 
no possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that a statement 
of the case (SOC) or a supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA and private medical records and his 
numerous communications with VA as well as his hearing 
testimony have been considered.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

It is noted that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for a heart disorder, insomnia, a stomach 
disorder, and a dental disorder.  The regulations provide 
that VA will obtain a VA examination and a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
that the claimed disability may be associated with the event 
or injury in service.  38 C.F.R. § 3.159(c)(4).  There is no 
medical evidence of treatment for or diagnosis of a heart 
disorder, insomnia, or a stomach disorder and there is no 
evidence of a dental disorder for which benefits are payable.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006),  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in a Statement of the 
Case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.

ORDER

Entitlement to service connection for a heart disorder, 
insomnia, and a stomach disorder is denied.  

Entitlement to service connection for a dental disorder for 
compensation and treatment purposes is denied.


REMAND

The veteran's July 2007 Central Office hearing testimony 
includes his contention that the impairment associated with 
his service connected right knee disorder and left ankle 
disorder has increased in severity.  In this regard, it is 
noted that the veteran was afforded a VA fee basis 
examination of the knee in July 2006 and the most recent VA 
examination of the ankle was conducted in November 2002.  The 
Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The claim for service connection for a left knee disorder 
includes the contention that this disorder is secondary to 
the veteran's service-connected right knee disorder.  
However, before addressing the merits of the claim, the Board 
finds that additional development is required.

As noted above, under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) proximately caused by, or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competent medical evidence of record does not adequately 
address the question of whether the veteran's left knee 
disability was caused by or aggravated by his service-
connected right knee disability.  VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Prior to further adjudication of the claims, a VA examination 
is needed which addresses the likelihood of whether the 
veteran's right knee disability was caused by or aggravated 
by his service-connected right knee.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to identify the nature and 
extent of his service connected right 
knee and left ankle disorders as well as 
the etiology of his left knee disability.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide an opinion as 
to the following:

a) The nature and current level of 
severity of the veteran's service-
connected right knee disability, to 
include any additional limitation of 
motion as a result of pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the right knee joint.  
The examiner is also requested to provide 
an opinion as to any recurrent 
instability or lateral subluxation of the 
right knee.  If instability or 
subluxation is present, the examiner 
should note whether it is slight, 
moderate, or severe?

b) The nature and current level of 
severity of the veteran's service-
connected repair of left Achilles tendon, 
to include any additional limitation of 
motion as a result of pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the right knee joint.  

c) The examiner should provide a 
diagnosis with respect to the veteran's 
left knee disorder as well as an opinion 
as to whether it is at least as likely as 
not that the diagnosed disability is 
caused by or is aggravated by (i.e., 
increased in disability by) his service-
connected right knee disability.  If the 
examiner determines that any diagnosed 
left knee disability is aggravated by the 
service-connected right knee disability, 
the examiner should indicate the extent 
of such aggravation.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

2.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


